Citation Nr: 0514881	
Decision Date: 06/02/05    Archive Date: 06/15/05

DOCKET NO.  03-15 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE
	
Entitlement to an effective date prior to September 13, 2000, 
for payment of death pension benefits for the veteran's 
dependent child.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The veteran served with the Philippine Scouts from February 
1941 to March 1946.  He was permanently and totally disabled 
for nonservice-connected pension purposes from January 1965 
until his death in July 2000.  The appellant is the mother 
and legal custodian of the veteran's dependent child.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a 
May 2001 determination by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manila, the Republic of the 
Philippines, which granted death pension benefits for the 
veteran's dependent child, effective September 13, 2000.


FINDINGS OF FACT

1.  The veteran died in July 2000, and nonservice-connected 
pension payments on behalf of the veteran's dependent child 
were stopped by VA.

2.  A claim for death pension benefits on behalf of the 
veteran's dependent child was received on September 13, 2000, 
more than 45 days after the veteran's death.  

3.  The RO granted death pension benefits on behalf of the 
veteran's dependent child effective September 13, 2000, and 
payments commenced on October 1, 2000.




CONCLUSION OF LAW

The criteria for an effective date prior to September 13, 
2000, for payment of a death pension on behalf of the 
veteran's dependent child have not been met.  38 U.S.C.A. 
§§ 1542, 5103, 5103A, 5107, 5110, (West 2002); 38 C.F.R. § 
3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  This legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004)).

Congress, in enacting the statute, noted the importance of 
balancing the duty to assist with "the futility of requiring 
VA to develop claims where there is no reasonable possibility 
that the assistance would substantiate the claim."  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (quoting 146 CONG. 
REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. 
Rockefeller)).  When the law and not the evidence is 
dispositive of the claim, the VCAA is not applicable.  See 
Mason, 16 Vet. App. at 132 (VCAA not applicable to a claim 
for nonservice-connected pension when the claimant did not 
serve on active duty during a period of war); Smith (Claudus) 
v. Gober, 14 Vet. App. 227 (2000) (VCAA did not affect a 
federal statute that prohibited payment of interest on past 
due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  It 
appears that the applicable effective date law is dispositive 
in the present case, so VCAA is not applicable.  

However, even if VCAA does apply, the record shows that all 
notice and assistance provisions have been met.  In this 
regard, the RO furnished the appellant an appropriate VCAA 
notice letter in August 2001.  This letter, together with the 
statement of the case, advised the appellant of the criteria 
for entitlement to an earlier effective date for the grant of 
death pension for the veteran's dependent child.  The 
discussions informed the claimant of the information and 
evidence necessary to warrant entitlement to the benefit 
sought.  Moreover, the appellant was effectively advised of 
the types of evidence VA would assist her in obtaining as 
well as her own responsibilities with regard to identifying 
relevant evidence.  See Quartuccio v. Principi, 16 Vet.App. 
183 (2002).  The Board believes that a reasonable inference 
from the August 2001 letter was that the appellant must also 
furnish any pertinent evidence that the appellant may have 
and that the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.

In this case, the RO's decision came before the August 2001 
VCAA notice letter.   It is arguable that the VCAA notice was 
not timely.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The Board finds, however, that any defect with 
respect to the timing of the VCAA notice in this case was 
harmless error for the reasons specified above.

The record also shows that all pertinent documents have been 
made of record and that no additional evidence has been 
identified by the appellant.  The Board therefore finds that 
all VA assistance requirements have also been met. 

Factual Background

At the time of the veteran's death in July 2000, the 
appellant was in receipt of nonservice-connected disability 
pension on behalf of the veteran's dependent child. Upon 
being notified of the veteran's death, VA discontinued 
nonservice-connected disability pension payments to the 
appellant.

On September 13, 2000, the RO received the appellant's claim 
for death pension benefits on behalf of the deceased 
veteran's dependent child.

In May 2001, the RO granted death pension benefits on behalf 
of the deceased veteran's dependent child, effective 
September 13, 2000, the date the claim was received.  The RO 
has paid death pension benefits to the appellant beginning on 
October 1, 2000.

Legal Criteria

The Secretary shall pay pension to each child who is the 
child of a deceased veteran of a period of war who has met 
the service requirements prescribed in section 1521(j) of 
Title 38.  If such child is residing with a person who is 
legally responsible for such child's support, pension shall 
be paid under the provisions of section 1541(c) of Title 38.  
38 U.S.C.A. § 1542.

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefore.  
38 U.S.C.A. § 5110(a).

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400.

The effective date of an award of death pension for which 
application is received within 45 days from the date of death 
shall be the first day of the month in which the death 
occurred.  38 U.S.C.A. § 5110(d)(2).

Notwithstanding section 5110 of Title 38, payment of monetary 
benefits based on an award or an increased award of 
compensation, dependency and indemnity compensation, or 
pension may not be made to an individual for any period 
before the first day of the calendar month following the 
month in which the award or increased award became effective 
as provided under section 5110 of Title 38.  38 U.S.C.A. 
§ 5111.

Analysis

The appellant contends that VA was informed of the veteran's 
death in July 2000 when the RO received a copy of his death 
certificate, and the RO should have issued her a notice of 
termination of pension payments at that time.  She further 
contends she was not aware of the veteran's death until she 
inquired of VA as to the reason VA pension payments had been 
terminated.  She believes she should receive death pension 
benefits on behalf of the veteran's dependent child from July 
1, 2000.

The Board acknowledges the appellant's assertion that she was 
not aware of the veteran's death until she asked VA why 
pension payments had been stopped.  However, an internal VA 
document appears to show that a letter was sent to the 
appellant in August 2000 notifying her of the termination of 
the veteran's pension award for the dependent child.  There 
is a presumption of regularity that VA properly mailed a copy 
of the notice letter to the last known address of the 
appellant, and the appellant's assertion that she did not 
receive the letter is not sufficient by itself to rebut the 
presumption.  Woods v. Gober, 14 Vet.App. 214, 220 (2000).  

The effective date for a death pension claim cannot be 
earlier than the date of receipt of the claim unless 
otherwise specified.  38 U.S.C.A. § 5110(a).  A specific 
exception is provided for a death pension claim received 
within 45 days of the date of death, in which case, the 
effective date is the first day of the month in which the 
death occurred.  38 U.S.C.A. § 5110(d)(2); 38 C.F.R. 
§ 3.400(c)(3)(ii).  Had the appellant filed a claim within 45 
days of the veteran's death in July 2000, the effective date 
of the death pension would have been July 1, 2000.  However, 
her claim was not received until September 13, 2000, more 
than 45 days after the veteran's death in July 2000. 

The Board notes, as a matter of clarification for the 
appellant, that death pension may not be paid for any period 
before the first day of the calendar month following the 
month in which the award or increased award became effective 
(in this appeal, September 2000), in accordance with the 
provisions of 38 U.S.C.A. § 5111.  Therefore, October 1, 
2000, is the appropriate date for payment of death pension to 
commence.




ORDER

Entitlement to an effective date earlier than September 13, 
2000, for payment of death pension benefits for the veteran's 
dependent child is not warranted.  The appeal is denied. 



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


